Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an amendment received on 9/282020, claims 1-21 are pending.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 11/07/2019; it is considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, and 10-11, 15 are rejected under 35 U.S.C. 102(a)(2) as being taught by King et al. (US Pub. 2008/0288132 A1).
A. Per claims 1, and 10: King et al., teach a vehicle control system, and an associated method, comprising features:
- using a processor to control operation of a propulsion system of a vehicle that is powered by an electric energy storage system onboard the vehicle, the processor also determine that there is insufficient electric energy stored onboard the vehicle in the electric energy storage system to move the vehicle to a designated location (see King et al., para. [0031]-[0032] (where additional electric energy can The second operating mode can include operating the auxiliary electrical system a second, lower-energy consuming operating mode” or  “a hybrid locomotive where two of the six traction motors are decoupled from the DC link and re-routed to the energy storage device” or “the fuel cell energy may supplement the propulsive effort of the vehicle, as needed or desired” see King et al., para. [0034], [0036]).
B. Per dependent claims 2, 11, and 15:  King et al., also teach about using a processor to automatically switching an operating module/a different mode, see King et al., para. [0035]) – i.e., using a braking power with different brake setting (see King et al., para. [0043]) to operate the vehicle under the second set of operational settings while the vehicle moves within the powered segment of the route to ensure that the vehicle can complete travel through the unpowered segment of the route (i.e., to the third power segment 224 of Fig. 2, see King et al., para. [0029]) to the designated second location before the vehicle reaches the unpowered segment of the route.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 3, and 12 are rejected under 35 U.S.C.103(a) as being unpatentable over King et al.
The rationales and reference for rejection of claim 1 are incorporated.
Applicant claims the system has a processor to determine that the vehicle has insufficient energy based on a speed in the unpowered segment of the route since a vehicle’s speed is critically related to an ability to move along the route.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kumar et al., to relate an insufficient of energy to that vehicle’s speed because the vehicle with insufficient energy may not move to a destination on time with slow speeds - (see King et al., para. [0031]).
6.	Claims 4-5. 7- 9, 13-14, 16-17, and 20-21 are rejected under 35 U.S.C.103(a) as being unpatentable over King et al., in view of Kumar (US Pub. 20110315043 A1).
The rationales and reference for rejection of claim 1 are incorporated.
A. Per dependent claim 4: applicant claims that the travel route comprises both unpowered segment, and powered segment.

However, Kumar teaches that the unpowered segment of the route represents a first section of the route without a catenary line, – (See Kumar FIG. 8 step 804: no electrified rail or catenary line then going back to step 802)  the route comprising the powered segment of the route starting at the designated location and including an electrified rail. See Kumar FIG. 8 step 804: YES: electrified rail or catenary line to use as external source (step 812).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement King et al., with Kumar’s suggestion to receive energy from external electric current to complete the planned trip.
B. Per independent claim 17: This claim requires limitations of both claim 1, and claim 4; therefore, above rationales and references for an obvious rejection are also applied.
C. Per dependent claim 5: Applicant claims that the vehicle receives electric energy from the at least one of the electrified rail or the catenary line (i.e., external electric current is supplied from power rails, as the vehicle moves within the powered segment of the route.
	King et al., do not expressly disclose that the vehicle receives electric energy from an electric rail or from a catenary line.
	However, Kumar teaches that claimed feature (see Kumar, claims 8, and 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement King et al., with Kumar’s suggestion to receive 
D. Per dependent claims 7, 13, and 20: Applicant claims about determining that a vehicle has sufficient energy to power the propulsion system of the vehicle (see Kumar, para. [0072]) to move the vehicle through the unpowered segment to the designated second location based on the vehicle operating under the second set of operational settings while the vehicle moves within the powered segment of the route. 
King also teaches about using a processor to control operation of a propulsion system of a vehicle that is powered by an electric energy storage system onboard the vehicle, the processor also determine that there is insufficient electric energy stored onboard the vehicle in the electric energy storage system to move the vehicle to a designated location (see King et al., para. [0031]-[0032] (where additional electric energy can be obtained), King et al., teach about automatically change to a different operation mode (using low energy on different route segments: powered or unpowered segments) of the vehicle to ensure that the vehicle can complete travel to the designated location (i.e., “The second operating mode can include operating the auxiliary electrical system a second, lower-energy consuming operating mode” or  “a hybrid locomotive where two of the six traction motors are decoupled from the DC link and re-routed to the energy storage device” or “the fuel cell energy may supplement the propulsive effort of the vehicle, as needed or desired” see King et al., para. [0034], [0036] where different modes are associated with different travel segments).
E. Per dependent claims 9, and 16: Applicant claims term “determining a momentum of the vehicle before entering an unpowered segment” this allows a continuing movement of a vehicle, and this also equates to having sufficient energy to move a vehicle; these claims are obvious variants of rejected claims 7, and 13 above.
F. Per dependent claims 8, 14, and 21: These claims requires similar limitations of claim 2; therefore, above rationales and references for an obvious rejection are also applied.
7.	Claims 6, and 18 are rejected under 35 U.S.C.103(a) as being unpatentable over King et al., in view of Trujillo et al., (US Pub. 20130204462 A1).
The rationales and reference for rejection of claim 1 are incorporated.
King et al., teach about automatically change the brake setting of the vehicle (i.e., braking to regenerate energy, see King, para. [0072]) to operate the vehicle under the second set of operational settings while the vehicle moves within the powered segment of the route.
King et al, do not disclose to stop movement of the vehicle before the vehicle enters the unpowered segment of the route based on the one or more processors determining that the vehicle has insufficient energy to power the propulsion system of the vehicle through the unpowered segment of the route.
However, Trujillo suggests that feature (i.e., only stop a vehicle where it can receive extra power, see Trujillo, para. [0048]”… The vehicle 4 is also able to move under its own power so as not to be stopped on rail road tracks, in heavy traffic or in an undesirable area. ”).
	This claim requires that if there is insufficient energy (i.e., moving within an unpowered segment), “automatically” stop the vehicle (by a processor) – This limitation is obvious since without being supplied electric power/(insufficient energy) (from a powered segment of the route), Kumar suggests below that a vehicle should not stop movement on an unpowered segment (i.e., it should have sufficient energy to go within an unpowered segment.
See Kumar, para.[0072] “… If the electric current from the external source is insufficient to power the rail vehicle 200, then the external current obtained by the power conditioning circuit 216 from the conductive pathway 214 (shown in FIG. 2) may be insufficient to propel the rail vehicle 200 and/or to power one or ”
Conclusion
8.	Claims 1-21 are rejected.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG H NGUYEN/Primary Examiner, Art Unit 3662